Citation Nr: 0906174	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-28 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for 
schistosomiasis/bilharzia.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1942 to July 
1945.

The Veteran was previously denied service connection for 
schistosomiasis (essentially synonymous with bilharzia), in a 
March 1953 rating action.  This claim was reopened by the 
Board of Veterans' Appeals (Board) in July 2004, and remanded 
for additional development.  

In February 2006, the Board issued a decision which denied 
the Veteran's claim.  The Veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court); which, pursuant to an October 2007 order, vacated 
the Board's decision and returned the veteran's case to the 
Board for compliance with a joint motion for remand.

The Board notes that schistosomiasis is the defined as the 
state of being infected with flukes of the genus schistosoma.  
Schistosoma is a genus of trematode parasites or flukes.  
27th Dorland's Illustrated Medical Dictionary, p. 1491 
(1988).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Court order to vacate the Board's decision was 
essentially premised on the fact that an additional VA 
examination was needed to clarify a previously rendered VA 
medical opinion.  In particular, the joint motion for remand 
found that the VA examiner had not discussed any evidence of 
record contained in the Veteran's claims file, and did not 
specifically discuss the 2002 private medical record which 
suggested that the Veteran had sequelae of schistosomiasis.   

A CT scan of the veteran's liver from August 1991 showed 
multiple serous cysts, which were diagnosed as multiple 
hepatic serous cysts, which one private physician, (H. R. 
Lopez, MD), indicated in June 2002 were a sequelae of 
schistosomiasis.  In an August 2003 VA examination report, a 
VA examiner, while noting the presence of multiple single 
cysts of the right and left liver lobes and kidney, opined 
that it was less likely than not that the cysts were either a 
direct or proximal result of the veteran's schistosomiasis; 
concluding that while the schistosoma mansoni parasites, 
which cause schistosomiasis, do cause granuloma and fibrosis 
of the liver, the multiple single cysts were not part of the 
classic pathologic findings of schistosomiasis.  After being 
sent the Veteran's claims file, the examiner stated in 2005 
that he concurred with his initial assessment.  To comply 
with the Court's instructions, additional evaluation will be 
sought.  Likewise, CT scans of the Veteran's chest taken in 
January 2007, should be addressed by the examiner.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The examiner should be 
provided with the Veteran's claims file 
and should review it, including the CT 
scans from 2007.  Any opinion offered 
should be supported by a full rationale.  
The examiner should determine whether the 
Veteran has any residual disability as a 
result of schistosomiasis/bilharzia; and, 
if so, he/she should provide an opinion as 
to whether it is as likely as not (50 
percent or greater) that the Veteran 
contracted schistosomiasis/bilharzia 
during his time in military service.  In 
providing the opinion, the examiner must 
discuss the statement by Dr. Lopez in June 
2002, the VA examination report from 
August 2003 and the VA examiner's addendum 
from February 2005.  

2.  Thereafter, re-adjudicate the claim on 
appeal.  If the Veteran's claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case which discusses all 
pertinent regulations and summarizes the 
evidence.  Allow an appropriate period for 
response and return the case to the Board, 
if in order.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




